ORDER

PER CURIAM.
Angela Mack, individually and on behalf of all others similarly situated (Appellant), appeals from the trial court’s order denying her Amended Motion for Class Certification. 'We have'reviéwed the briéfs of the parties and the record on appeal and conclude the trial court did not abuse its discretion in denying Appellant class certification. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri .Rule of Givil Procedure 84.16(b).